Krausman, J. (concurring in part and dissenting in part).
While I am impressed by the passionate views expressed in the majority’s well-written opinion, the single issue that we must determine is whether the facts presented to the jury, when viewed in the light most favorable to the plaintiff, are sufficient to sustain the legal imperative required for the imposition of punitive damages. I conclude, contrary to the view expressed by the majority, that such damages are not legally justified. Accordingly, I would modify the judgment appealed from to eliminate the punitive damages award, rather than remit for a new trial on this issue as my colleagues have agreed to do.
Although many of the relevant facts are set forth in the majority opinion, I highlight some of the testimony presented to the jury for the purpose of providing a more complete picture as to the circumstances underlying this case. At trial, the plaintiff testified that she grew up in Islip, New York, the youngest of five children. The plaintiff’s parents are devout Roman Catholics, who strongly disapprove of premarital sex and are morally opposed to abortion. In early 1999, when she was 20 years old and still living at home, the plaintiff began dating a young man who lived in Connecticut. As the plaintiffs relationship with her boyfriend grew more serious, they became intimate. In the fall of 1999, the plaintiff became pregnant, and after considering her options, she decided to have an abortion. The plaintiffs gynecologist scheduled the abortion at the defendant Long Island Surgi-Center (hereinafter the Center).
On the day before the abortion was to take place, the plaintiff spoke to one of the Center’s nurses, Jean Davis, who was preparing a preoperative questionnaire. When asked to provide contact numbers, the plaintiff gave the nurse her cell phone number and her work number, noting that the nurse already had the number at her parents’ home. The plaintiff testified, however, that she told the nurse to use her cell phone number rather than her home number because she did not want her parents to know about the abortion. On the handwritten preoperative questionnaire completed by nurse Davis, all three of the plaintiffs contact numbers are listed, but the plaintiffs home number is crossed out. However, a printed label bearing the *88plaintiffs address and home phone number, which was generated by the Center’s admitting clerks, was subsequently pasted on the questionnaire, partially covering up the handwritten cell phone number.
When the plaintiff came in to have the abortion performed on the following day, the Center’s nurses realized that her medical chart contained only partial blood test results, and did not indicate whether she had tested positive or negative for the Rh factor. Recovery room nurse Joanne Lazzaro testified that this was of concern because if a patient who tests negative for the presence of the Rh antibody does not have a RhoGAM injection within 72 hours of an abortion, she may have a problem with a future pregnancy. After making repeated phone calls to the lab to obtain the plaintiffs full blood test results, nurse Lazzaro instructed the plaintiff to contact her doctor’s office the next day for her test results. While the plaintiff was in the recovery room, nurse Patricia Garcia also advised her that she would be receiving a follow-up call the next day, and allegedly verified the telephone number at which the plaintiff wished to be reached. Nurse Garcia then handwrote the plaintiffs work and cell phone numbers on a follow-up form above another one of the printed labels listing the plaintiffs address and home telephone number. On the follow-up form, the plaintiffs handwritten work number was crossed out, and the phrase “voice mail” was written next to her cell phone number.
On the following day, nurse Julie Kilroy relied upon the contact information listed on the follow-up form by calling the plaintiff at her home number. The purpose of nurse Kilroy’s call was both to determine whether the plaintiff was experiencing any adverse effects from the abortion procedure such as nausea, pain, or dizziness, and to ensure that she had contacted her doctor’s office to obtain her blood test results. Since the plaintiff was recovering from the procedure at her boyfriend’s home in Connecticut, nurse Kilroy spoke to the plaintiffs mother, and advised her that the plaintiff needed to obtain her Rh factor from her lab results. Although nurse Kilroy did not specifically inform the plaintiffs mother of the nature of the procedure she had undergone, the plaintiffs mother surmised that she had had an abortion.
With regard to the Center’s confidentiality policies, administrator Katherine Scheuermann testified that only a small number of abortions were performed at the facility each year, but that there was a procedure in place for protecting a patient’s *89privacy in the case of abortion or other sensitive procedures. The procedure for such circumstances was that the nurse taking information from the patient would cross out a number the patient did not wish to be contacted at, and write either 1£[n]ot to be called” or “don’t call.” A similar notation was to be made on the patient follow-up form and as part of the recovery room notes. Nurse Garcia, who handwrote the plaintiffs cell phone and work numbers on the follow-up form, indicated it was her understanding that if a patient requested not to be called at a particular number, the procedure was to write “do not call” next to the number, but not to cross it out. Nurse Kilroy, who made the follow-up call to the plaintiffs home, similarly testified that when a patient requested not to be called at a particular number, the procedure was to write “do not call” on the preoperative and postoperative forms. Nurse Lazzaro, who cared for the plaintiff in the recovery room, explained that “if there was a number we are not allowed to call, we would write it on [the] follow-up form. We would just say: Do not call this number or a number you can call.”
The plaintiff testified that her formerly close relationship with her parents became strained after they learned of her abortion, and that her mother’s response made her feel guilty and that she had committed a sin. According to a social worker who counseled the plaintiff, the emotional pain and psychological harm caused by the Center’s breach of confidentiality were permanent because the breach altered the plaintiffs relationship with her parents. At the conclusion of the damages trial, the jury awarded the plaintiff the sum of $35,000 for past emotional distress and the sum of $30,000 for future emotional distress. The jury also assessed punitive damages against the center in the sum of $300,000.
I concur with the conclusion of my colleagues in the majority that the compensatory damages awarded by the jury for the plaintiffs past and future emotional distress were not excessive. However, I believe that the jury’s award of punitive damages should be set aside because such damages are not warranted by the facts of this case.
Punitive damage awards serve two important societal functions: to punish a wrongdoer for morally culpable conduct which goes far beyond mere negligence, and to deter others from engaging in similar conduct (see Walker v Sheldon, 10 NY2d 401, 404 [1961]). Such damages are not designed to compensate a plaintiff for the injuries he or she has suffered (see Home Ins. *90Co. v American Home Prods. Corp., 75 NY2d 196, 203 [1990]). Rather, “ ‘[t]hey are intended as punishment for gross misbehavior for the good of the public’ ” (Home Ins. Co. v American Home Prods. Corp., 75 NY2d at 203, quoting Reynolds v Pegler, 123 F Supp 36, 38 [1954], affd 223 F2d 429 [1955]). Punitive damages may thus be considered “expressive of the community attitude towards one who wilfully and wantonly causes hurt or injury to another” (id. at 203).
Since a punitive damage award reflects society’s condemnation of a wrongdoer, such an award should be “reserved for rare cases exhibiting malice, fraud, oppression, insult, wantonness, or other aggravated circumstances which effect [sic] a public interest” (Laurie Marie M. v Jeffrey T.M., 159 AD2d 52, 58 [1990], affd 77 NY2d 981 [1991]; see Walker v Sheldon, 10 NY2d 401 [1961]). Indeed, it has been observed that
“[something more than the mere commission of a tort is always required for punitive damages. There must be circumstances of aggravation or outrage, such as spite or ‘malice,’ or a fraudulent or evil motive on the part of the defendant, or such a conscious and deliberate disregard of the interests of others that the conduct may be called wilful or wanton” (Prosser and Keeton, Torts § 2, at 9-10 [5th ed 1984]; see Prozeralik v Capital Cities Communications, 82 NY2d 466, 479 [1993]).
As it must be the role of the court to provide oversight to ensure that punitive damages are not improperly or unwisely awarded, I would be remiss if I did not voice my objection to the imposition of such damages in this case, where the conduct at issue was motivated solely by concern for the plaintiffs health. In this case, the plaintiff sought punitive damages on the theory that the Center’s procedures for preserving patient confidentiality were so flawed as to constitute a conscious or reckless disregard of her rights. However, the conceded negligence of the Center and its nurses does not rise to the level of conduct so reckless as to amount to a conscious disregard of the rights of others. The majority emphasizes that the Center and its nurses made more than a single mistake, that the nurses had differing understandings of the Center’s confidentiality policy, and that the Center had no written policy. While the actions of the nursing staff reflect a lack of proper training, this is not a situation in which a health facility flagrantly disregarded the rights of its patients by having no policy in place to safeguard the confidentiality of medical information. Despite minor inconsistencies in the testimony of the Center’s nurses regarding the precise pro*91cedure to be followed when a patient did not wish to be contacted at a particular phone number, all of the nurses were aware of the need to ensure patient confidentiality, and made good-faith efforts to comply with the Center’s orally communicated procedure. Moreover, the various procedures which the nurses testified they followed, whether they consisted of crossing out a telephone number at which a patient did not wish to be contacted, or placing a “do not call” notation next to that number, would ordinarily be sufficient to alert fellow staff members that a particular number should not be used.
Although in hindsight it is easy to fault the Center for not placing the plaintiff’s blood test results in her medical file as soon as they were received, the fact remains that the nurse who made the follow-up call to the plaintiffs home was unaware that the results had been received. Thus, by calling the plaintiffs home later that day, the nurse sought only to ensure her well-being. Furthermore, the majority’s assertion that a rational jury could have found that the nurse disclosed to the plaintiffs mother that she had had an abortion is not supported by the record. Notably, nurse Kilroy testified that she would never mention the name of the surgical procedure the patient had undergone when leaving a message during a follow-up call. Moreover, an abortion is obviously not the only type of procedure which can result in vaginal bleeding, and in fact only a very small number of abortions were performed at the Center. Therefore, nurse Kilroy’s disclosures were not tantamount to disclosing the abortion. In pointing this evidence out, I am by no means suggesting that punitive damages may only be awarded where acts of intentional wrongdoing have been committed. Indeed, as some of the cases cited by the majority demonstrate, there are certainly situations in which it is appropriate to award punitive damages for reckless conduct in the absence of malicious motive. However, it cannot be denied that the lack of a malicious motive is a highly relevant consideration when assessing whether a defendant’s conduct warrants the imposition of a form of damages which exist solely to punish and deter wrongdoers.
The Court of Appeals’ most recent discussion of the issue of punitive damages, set forth in Ross v Louise Wise Servs., Inc. (8 NY3d 478 [2007]), is instructive. In Ross, where the defendant’s conduct was far more egregious than the negligence at issue in this case, and resulted in far more devastating consequences, the Court of Appeals nevertheless concluded that the plaintiffs *92had no viable claim for punitive damages. As set forth in the majority opinion, in Ross the parents of an adoptive child sued an adoption agency for its intentional failure to disclose that the biological family of the baby boy they adopted had a history of severe mental illness. According to the court’s decision, the plaintiffs contacted the agency in 1960 for assistance in adopting an infant, and expressed a preference for a healthy infant from a healthy family. When the plaintiffs were offered an infant for adoption in the spring of 1961, they were told that he was a demanding baby who liked attention, and that the biological parents were healthy. An agency social worker also disclosed that the birth father was allergic to penicillin, and that the maternal grandfather had died of heart disease. However, the plaintiffs were not told that the birth mother was emotionally disturbed, that her own father had been hospitalized for schizophrenia, and that the birth father had been described by a psychiatrist as a seriously disturbed young man suffering from paranoid schizophrenia. The plaintiffs agreed to adopt the baby boy, whom they named Anthony. During his childhood, Anthony exhibited severe behavioral problems, prompting the plaintiffs to seek psychiatric help for him. As Anthony grew older, his behavior became increasingly violent, and he was eventually diagnosed as a paranoid schizophrenic.
Prompted by a newspaper article published in 1999 about a couple who had adopted a child from the same agency without knowing that the biological family’s history included schizophrenia, the plaintiffs sought and obtained Anthony’s medical records that spring. Shortly after receiving the records, the plaintiffs commenced an action against the agency seeking compensatory and punitive damages, inter alia, for wrongful adoption. The agency thereafter moved for summary judgment, relying upon evidence that it was the practice of social workers and other professionals in the adoption field in the 1960s not to disclose information that could be viewed as negative and which was not believed to be hereditary for fear that such information would have an adverse impact on how the parents would nurture their adoptive child. This practice remained in effect until the Social Services Law was amended in 1983 to require that medical histories be disclosed to preadoptive parents.
Although the Court of Appeals prefaced its analysis by noting that it was troubled by the agency’s intentional concealment of facts about Anthony’s background, it concluded that the agency’s conduct did not evince the high degree of moral *93turpitude required for the imposition of punitive damages. Focusing on the agency’s conduct at the time of the subject adoption, the court observed that there was nothing in the record to disprove that it was indeed the agency’s policy in the 1960s not to disclose information about a history of mental illness in the child’s background because many professionals believed at that time that mental illness could be avoided if a child were placed in a loving environment. The court then commented that “[w]hile it may be difficult for us in the twenty-first century to envisage not discussing mental or physical illness with prospective parents, and while such normative conduct may be deemed tortious even for that time, we cannot say that the record shows that the Agency’s motivation was malicious or vindictive” (Ross v Louise Wise Servs., Inc., 8 NY3d at 490). The court further observed that the imposition of punitive damages would not serve the purpose of deterrence because the Social Services Law now requires that prospective adoptive parents be provided with the medical histories of a child legally freed for adoption, including psychological information.
There are, of course, some distinctions between the case at bar and Ross, which include the fact that Ross involved deliberate rather than negligent conduct. Nevertheless, the court’s conclusion that the intentional concealment involved in Ross did not evince the high degree of moral turpitude required for the imposition of punitive damages quite clearly underscores that in this state, such damages are to be reserved for cases of exceptional misconduct.
I am mindful that the negligent disclosure of medical information in this case caused a rift between the plaintiff and her parents, and that all residents of this state—men as well as women—have the right to expect that their medical records will be kept confidential. However, as the plaintiff herself acknowledges, where punitive damages are sought for negligent behavior, the conduct complained of must be “so reckless as to amount to a conscious disregard of the rights of others” (Home Ins. Co. v American Home Prods. Corp., 75 NY2d at 201). In Home Insurance, one of the cases upon which the majority relies, a dispute arose over insurance coverage for a punitive damages award imposed upon the manufacturer of the drug aminophylline. Although the defendant manufacturer was aware that there were risks inherent in the administration of the drug to children in suppository form, it nevertheless failed to warn the medical profession of these risks. As a result of the *94administration of the drug, a two-year-old boy in Illinois sustained “grave and permanent injuries,” including severe impairment of mental function (Home Ins. Co. v American Home Prods. Corp., 75 NY2d at 199). The parents of the Illinois child commenced a products liability action in that state against the defendant’s subsidiary upon the theory that the drug was unreasonably dangerous due to the lack of adequate warnings. An Illinois jury awarded the parents punitive damages based upon its finding that the subsidiary was guilty of willful and wanton conduct, i.e., a course of conduct which shows deliberate intention to harm or an utter indifference or conscious disregard of the safety of others. In the context of an ensuing declaratory judgment action commenced to resolve the issue of whether the plaintiff insurance company was liable for the payment of punitive damages under the excess coverage policy it had issued to the defendant manufacturer, the Court of Appeals determined that the public policy of this State did not preclude an award of punitive damages in a strict products liability case where there was evidence that the failure to warn was wanton or in conscious disregard of the rights of others. The conduct which supported the imposition of punitive damages in the underlying products liability case—manufacturing a drug which was unreasonably dangerous because of the lack of adequate warnings—and the grave consequences which resulted from that improvident decision—are far removed from the conduct at issue in this case and its consequences. While it is certainly the public policy of this State to protect a medical patient’s privacy, the negligent disclosure of patient information is not remotely comparable to placing an unreasonably dangerous drug on the market.
Indeed, the cases cited by the majority to demonstrate that punitive damages may be imposed for grossly negligent or reckless conduct amply demonstrate that punitive damages are appropriate only in cases involving conduct which is far more morally culpable than the conduct at bar. While the majority opinion refers to the Center’s conduct as “reprehensible,” it is wholly lacking in the element of blameworthiness present in the authority it relies upon.
For example, in McWilliams v Catholic Diocese of Rochester (145 AD2d 904 [1988]), the plaintiff alleged that his developmentally-disabled daughter was mistreated while she was a resident in a facility operated by the defendant. Among the plaintiff’s allegations were that his daughter had been *95overmedicated, physically abused, and segregated in an unheated basement. The Appellate Division, Fourth Department, found that these allegations were sufficient to allege either the gross negligence or the intentional, wanton, or malicious conduct necessary to support a claim for punitive damages. While the definition of reprehensible conduct may vary among individuals, in my view the mistreatment of a helpless individual constitutes cruelty, and has an element of moral culpability that is entirely lacking in this case.
Furthermore, in Rinaldo v Mashayekhi (185 AD2d 435 [1992]), where the Appellate Division, Third Department, upheld a jury’s punitive damages award, there was evidence that the defendant was driving while intoxicated, on a heavily congested public street, when he plowed into the rear of the plaintiffs vehicle. There was also testimony that the defendant was driving at an excessive rate of speed, and that he took no action whatsoever to avoid the collision. Thus, Rinaldo provides an example of reckless conduct which jeopardizes public safety, which is completely dissimilar to the instant case.
In the case of Figueroa v Flatbush Women’s Servs. (201 AD2d 613, 614 [1994]), this Court found that an issue of fact existed as to whether the defendant medical center had engaged in gross recklessness or wanton conduct where it appeared that it “may have performed abortions without any legal authority to do so, and in violation of various pertinent New York City and New York State regulations.” However, licensing regulations are clearly aimed at public safety, and a facility which performs abortions without any legal authority to do so places the health and safety of patients at risk.
Health and safety concerns also underlie this Court’s recent decision in Colombini v Westchester County Healthcare Corp. (24 AD3d 712 [2005]), where we found that it would be premature to dismiss a punitive damages claim asserted against a facility administering MRI tests. In that case, a six-year-old child was undergoing an MRI test when an anesthesiologist called for oxygen. A nurse handed the physician an oxygen tank made of ferrous metal, which was drawn into the magnet of the MRI machine, and struck the child in the head and face. The child subsequently died of his injuries. In finding that summary judgment would be premature, this Court noted that the plaintiffs had not had an adequate opportunity to conduct discovery into issues regarding the facility’s safety procedures and training. Notably, the safety procedures at issue in Colombini were literally a matter of life and death.
*96Life and death was also at issue in Guariglia v Price Chopper Operating Co., Inc. (38 AD3d 1043 [2007]), where a pharmacist was criminally negligent in leaving narcotics unsecured and within easy reach of a two-year-old child, who died after ingesting the drugs, and in Fordham-Coleman v National Fuel Gas Distrib. Corp. (42 AD3d 106 [2007]), where a woman froze to death because the defendant failed to provide gas service to her new residence.
Although one of the cases cited by the majority, the Appellate Division, Fourth Department’s decision in Doe v Roe (190 AD2d 463 [1993]), also involved a breach of confidentiality, I am not persuaded that the rationale in Doe supports the imposition of punitive damages here. In Doe, the plaintiff advised the defendant physician, who was treating him for ear and sinus problems, that he had tested positive for the human immunodeficiency virus (hereinafter the HIV virus). The plaintiff subsequently filed a workers’ compensation claim in Pennsylvania, claiming that his ear and sinus problems were job-related injuries. An attorney representing the plaintiff’s employer subsequently sent the defendant a subpoena directing her to appear at a workers’ compensation hearing in Pennsylvania, and to bring with her all medical records and reports relating to the plaintiffs treatment. The attorney’s transmittal letter advised the defendant, whose office was located in Syracuse, New York, that she would not have to appear at the hearing if she submitted the requested documents directly to the attorney. In response to the subpoena, the defendant sent the attorney the plaintiffs entire medical chart, which included a reference to the fact that the plaintiff was HIV-positive. The plaintiff thereafter commenced an action seeking compensatory and punitive damages on the theory that the defendant had violated her common-law and statutory duties to preserve the confidentiality of his HIV status by disclosing that status to his employer. The physician moved, inter alia, for summary judgment dismissing the request for punitive damages, and the Supreme Court granted that branch of his motion. In reinstating the punitive damages claim; the Appellate Division, Fourth Department, noted that the defendant had not sustained her burden of demonstrating her entitlement to judgment as a matter of law on this issue because she had submitted no evidence “suggesting a good-faith basis for her improper disclosure of HIV-related information” (Doe v Roe, 190 AD2d at 476). In this regard, the court observed that “[t]he subpoena directed defendant to ap*97pear in Pennsylvania for a hearing and to bring plaintiff s medical records with her. Defendant did not appear at the hearing. Instead, she disclosed confidential HIV-related information to the attorney representing plaintiffs employer” (id.). The court also noted that disclosure of a patient’s HIV status pursuant to a subpoena was prohibited by Health Department regulations, and that an inference could be drawn that the defendant “forwarded the confidential information to the employer’s attorney to avoid the inconvenience of appearing at the hearing in Pennsylvania” (id.).
Notably, the Appellate Division, Fourth Department’s decision to allow the punitive damages claim to stand in Doe was based upon the defendant’s failure to prove a good-faith basis for her improper disclosure, and the inference that she had acted for her own convenience. In contrast, here the evidence adduced at the damages trial demonstrates that the Center’s nurses acted in good faith to ensure that the plaintiff was not experiencing complications from the abortion, and that she had called her doctor’s office to obtain her full blood test results. Moreover, two of the Center’s nurses did ask the plaintiff about which number should be called to contact her. Although errors were admittedly made by pasting over the plaintiffs cell phone number on the preoperative questionnaire and failing to indicate on the follow-up form that she was not to be called at her home number, no inference can be drawn that the nurses acted in bad faith, or placed convenience above the need to protect the plaintiffs confidentiality.
Although the majority also reasons that evidence as to whether there had been any prior breaches of patient confidentiality is relevant to the issue of whether the Center consciously disregarded the plaintiffs rights, I note that the plaintiff made no attempt to introduce such evidence. Indeed, it would not be unreasonable to assume that no such evidence exists, since the Center attempted to introduce evidence that no similar breaches had occurred in the past, but was not permitted to do so. In any event, in the absence of evidence of prior breaches of patient confidentiality, the plaintiffs case remains an isolated incident.
Finally, the imposition of punitive damages in this case is completely unnecessary to deter similar conduct in the future. The record reveals that the New York State Department of Health, Office of Health Systems Management (hereinafter the Department of Health) conducted an investigation into the Center’s breach of confidentiality in this case. Based upon its *98investigation, the Department of Health issued a “Statement of Deficiencies,” and required the Center to formulate a plan to. correct each specified deficiency. The Center thereafter complied with the Department of Health’s directive by devising a plan to correct the deficiencies which had resulted in the breach of confidentiality. Thus, corrective' action has already been taken by the Center to prevent future breaches of patient confidentiality. Moreover, I do not believe that the imposition of punitive damages is necessary to deter breaches by other medical facilities, which are similarly subject to regulation and oversight by the Department of Health.
In sum, this case calls upon us to make a threshold determination as to whether the conduct of the Center was so culpable as to warrant the imposition of punitive damages to express societal disapproval. In my view, the Center’s negligence did not rise to this level, and thus the plaintiffs claim for punitive damages- should have been dismissed.
McCarthy and Dickerson, JJ., concur with Fisher, J.; Krausman, .J., and .Crane, J.P., concur in part and dissent in part and vote to modify the judgment appealed from by deleting the provision thereof awarding punitive damages, and, as so modified, to affirm the judgment in a separate opinion by Krausman, J.
Ordered that the judgment is modified, on the law, by deleting the provision thereof awarding punitive damages in the sum of $300,000; as so modified, the judgment is affirmed, with costs to the defendant, so much of the order dated March 29, 2005, as denied those branches of the defendant’s motion which were to set aside the jury verdict on the issue of punitive damages and for a hew trial on those damages is vacated, those branches of the defendant’s motion which were to set aside the jury verdict on the issue of punitive damages and for a new trial on those damages are granted, the claim for punitive damages is severed, and the matter is remitted to the Supreme Court, Suffolk County, for a new trial on the issue .of punitive damages and the entry of an appropriate judgment thereafter.